Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Dr. Charles Lyon on 06/21/2022.

The application has been amended as follows: 

Replace claim 21 filed 04/14/2022 with the following Claim 21 ---
21. A liquid-applied pesticidal composition made by a process comprising mixing a liquid fertilizer with
an active compound composition comprising: at least three of the five following active compounds:
a strobilurin fungicide,
a pyrethroid insecticide,
a neonicotinoid insecticide,
a phenylamide fungicide,
a mectin,
and additionally comprising
a dispersant,
polymer nanoparticles, and
water,
wherein the liquid-applied pesticidal composition has a viscosity of less than about 1500 cP and
a density that is less than about 1.4 g/cm3 at 60 °F, for application directly to soil, and
wherein the liquid fertilizer is compatible with the active compound composition, and
wherein the active compound composition comprises the strobilurin fungicide and the pyrethroid insecticide. ---.

In claim 48 line 2 delete “between” and insert --- from ---.

In claim 48 last line delete “and” and insert --- to ---.

In claim 49 line 2 delete “between” and insert --- from ---.

In claim 49 last line delete “and” and insert --- to ---.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest that active compounds and fertilizer, particularly liquid fertilizer, are compatible as is recited in the instant invention. The Original Specification at paragraph 65 explains that a compatible actives-liquid fertilizer composition as being substantially homogeneous. At paragraph 44 explains that a compatible actives-liquid fertilizer composition does not separate, precipitate or gel under standard storage and use conditions in the agricultural field within a particular period of time (e.g., 1 day, 2 days, 3 days, 4 days, 5 days, 6 days, 1 week, 2 weeks, 3 weeks, etc.). The benefit of the instant invention is even application distribution of active ingredients to target crops and pests as well as eliminating clogging of chemical distribution equipment.  USPN 9919979 teach fertilizer compatible compositions but not instantly claimed fertilizer compatible composition comprising at least three actives wherein a strobilurin fungicide and pyrethroid insecticide are required in the fertilizer compatible composition. The tabulated data in the instant Specification Examples 6-8 demonstrate that the instantly claimed fertilizer compatible composition is stable. 

Claims 21-23,28,31,32,37-56 are allowable. Claims 37-40, previously withdrawn from consideration as a result of a restriction requirement, have all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II, as set forth in the Office action mailed on 8/27/21, is hereby withdrawn and claims 37-40 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTON NATHANIEL PRYOR whose telephone number is (571)272-0621. The examiner can normally be reached 7-4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALTON N PRYOR/Primary Examiner, Art Unit 1616